Per Curiam,
In this action against Emma Connor, wife of A. J. Connor, for goods alleged to have been sold and delivered to her, the defendant interposed the following defense : That she was not engaged in the grocery business when the goods were sold and never purchased any of them; that they were sold to her husband A. J. Comior and on his credit.
Testimony, to which no exception appears to have been taken, was introduced by both parties, and questions of fact for the consideration of the jury were presented. Without any request for special instruction from either party the case was submitted to the jury and a verdict in favor of the plaintiffs was rendered.
We fail to discover any error in that paragraph of the charge recited in the first assignment.
The two remaining assignments are as far from being specific as they could well be made. One of them alleges error “ in charging the jury as follows; ” and, for specification thereof, it recites the entire charge of the court, bodily, including the paragraph complained of in the first assignment. The other charges error “ in submitting the case to the jury under the evidence.”
A careful consideration of the record has failed to convince us that either of these assignments should be sustained. Neither of them involves any question that requires discussion. The only serious question in the case was one of fact and that was settled by the verdict.
Judgment affirmed.